Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-3, 6, 9, 15-16, 21 and 28-29 are all the clams.
2.	Claims 1, 6, and 15 are amended, claims 4, 7, 10, 11, 13, 17-20, and 26-27 are canceled and new claims 28 and 29 added in the Response of 12/3/2021.
3.	The preliminary amendment of 2/20/2020 to the specification, which includes a clean and marked-up copy, has been entered.

Election/Restrictions
4.	Applicant’s election without traverse of Group I in the reply filed on 12/3/2021 is acknowledged.
5.	Applicant’s election of species without traverse of 

    PNG
    media_image1.png
    612
    859
    media_image1.png
    Greyscale
in the reply filed on 12/3/2021 is acknowledged.
6.	Claims 1-3, 6, 9, 15-16, 21 and 28-29 are all the clams under examination.

Information Disclosure Statement
7.	The IDS of 2/10/2020 has been considered and entered. The initialed and dated 1449 form is attached.



Grounds for Objection
Specification
8.	a) The abstract of the disclosure is objected to because the invention is described as being novel.  Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Correction is required.  See MPEP § 608.01(b).
b) The disclosure is objected to because of the following informalities:
The use of the term, e.g., Tris, Tween, Sepharose, Biacore, Steri-cycle i160, CellTrace, Zombie Aqua, Biolegend, HeraCell, A549 NucLight, eFluor670, Histopaque 1077, GlutaMAx, etc., which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. Applicants are requested to undertake a careful review of entire specification for the numerous additional trademarks/tradenames that are not properly identified. 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
9.	Claims 1, 3, 15 and 21 are objected to because of the following informalities:  
a) Claim 1 has a typographical error in element (a) for “(ii)g” and should seemingly recite “(ii).”
b) Claims 3 and 21 fail to include a comma immediately after the phrase “of claim 1” and is inconsistent with the other dependent claims.
c) Claim 15 is amended to delete the subject matter under romanette (ii) but retains romanette “(i)” for no apparent reason and when there is no subsequent romanette.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1-3, 6, 9, 15-16, 21 and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claims 1-3, 6, 9, 15-16, and 21 are indefinite for the phrase “capable of specific binding” (Claims 1, 3, 6 and 9) and “capable of stable association” (Claim 2). The phrase implies that some undefined structure and/or condition is what predicates whether binding does or does not occur. Capacity and capability suggest that the binding may sometime occur but not always, and what determines the degree or amount of binding is not definite by the use of those phrases.
	b) Claims 15 and 16 are indefinite for the phrase “(numbering according to Kabat EU index)” because it is unclear if the parenthetical text is optional, exemplary or intended description of the invention. Removing the parentheses from the text could overcome this rejection.
	
c) Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the three light chains comprising the amino acid sequence of SEQ ID NO: 182. Applicants aver on p. 6 of the Response of 12/3/2021 that support for the new claims can be found at pp. 42-43, 87-89, Table C and Table 16. The only structures provided in the application corresponding to the combination of sequences for SEQ ID NOS: 182, 183 and 184 are shown in Figure 2 with each heavy chain comprising two tandem Fab units (VHCH1_VHCH1):

    PNG
    media_image2.png
    619
    945
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    135
    763
    media_image3.png
    Greyscale
NO structure is suggested explicitly or impliedly for the first and second heavy chains being paired with only a single light chain. Accordingly, in the absence of three additional light chains, three of the VH-CH1 Fab domains are unpaired and where there is no showing of an OX40-binding, single VH domain (dAb).

	d) Claims 28 and 29 are indefinite for reciting a bispecific antigen binding molecule without any suggestion, mention or description of the antigen(s) to which the molecule binds. The invention is entitled: “Bispecifc antigen binding molecule for a costimulatory TNF receptor.” The abstract describes the invention as binding to OX40 and (EpCam). The ordinary artisan cannot discern the meets and bounds for the claims.
	

Priority
11.	The claim to benefit of priority for the filing date of 3/29/2017 of EP17163639.2 is granted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 1-3, 6, 9, 15-16 and  21 is/are rejected under 35 U.S.C. 103 as being obvious over Jung (*WO 2013092001 (IDS of 2/10/2020)) in view of Amann et al (US10526413; 15/280379; priority to 10/2/2015 and 5/19/2016) and Cicortas et al. (US 8637017; 12/797052; issued January 28, 2014).
	The claimed invention is prima facie obvious over Jung in view of Amann and Cicortas.
	Jung discloses bispecific antibody molecules as among them being anti OX40 and anti EpCam molecules (see mainly par. 99 and claims 5, 7). Jung teaches that disadvantages of scfv antibodies and the use of structures having Fc domains in a bispecific context in order to avoid the difficulties with other antibody formats and in order restrict the binding to target cells and immune cells [0010].
	Amann teaches bispecific antibodies specific for OX40 having the basic core structure of 

    PNG
    media_image4.png
    217
    167
    media_image4.png
    Greyscale
 or 
    PNG
    media_image5.png
    189
    316
    media_image5.png
    Greyscale
, comprising (a) at least one moiety capable of specific binding to a costimulatory TNF receptor family member, (b) at least one moiety capable of specific binding to a target cell antigen, and (c) a Fc domain composed of a first and a second subunit capable of stable association. (Claim 1 and 2)
	Amann teaches the OX40 protein of SEQ ID NO: 1. (Claim 3)
Sequence search alignment for SEQ ID NO: 1 and Amann SEQ ID NO:1:

    PNG
    media_image6.png
    769
    811
    media_image6.png
    Greyscale

Amann teaches the VH and VL CDR sequences for the 49B4 antibody of which the instant claimed OX40 antigen binding portion comprises for the VHCDR1-3 and VLCDR1-3 and VH and VL domains. (Claim 1, 6 and 9)
Sequence alignment for Instant SEQ ID NO: 35 and Amann SEQ ID NO: 27:

    PNG
    media_image7.png
    664
    780
    media_image7.png
    Greyscale

Sequence alignment for Instant SEQ ID NO: 36 and Amann SEQ ID NO: 28:

    PNG
    media_image8.png
    782
    934
    media_image8.png
    Greyscale
(Claim 6)
Amann teaches the Fc portion of the bispecific antibody is of human IgG1 subclass with the amino acid mutations L234A, L235A and P329G (numbering according to Kabat EU index). (Claim 15)
Amann teaches the first subunit of the Fc domain comprises the amino acid substitutions S354C and T366W (numbering according to Kabat EU index) and the second subunit of the Fc domain comprises the amino acid substitutions Y349C, T366S and Y407V (numbering according to Kabat EU index). (Claim 16)
Amann teaches the bispecific antigen binding molecules thus possess the advantage over conventional antibodies capable of specific binding to a costimulatory TNF receptor family member, that they selectively induce a costimulatory T cell response at the target cells, which are typically cancer cells.
Amann teaches pharmaceutical composition for the bispecific antibodies contemplated by the disclosure.(Claim 21)
Cicortas teaches bispecific antibodies specific for EpCAM. EpCAM is a validated target for carcinoma-directed immunotherapy. In this regard, a number of antibodies to EpCAM have been used in immunotherapy, although it should be noted that several of these have failed in clinical trials for various reasons. 
Cicortas teaches the antibody clone, 3-17I, that binds to EpCAM and shows improved properties over prior art antibodies, in particular over MT201 and MOC31. For example, the antibodies (3-17I) of the invention show good affinity, good cross-reactivity profiles and excellent ADCC and CDCC activity. In addition, preferably such antibodies are fully compatible with the patient's immune system by virtue of being fully-human proteins. The antibodies of the invention can be used for diagnostic or therapeutic uses (in particular for cancer) or as a basis for engineering other antibodies or binding molecules for the target antigen, EpCAM, such as bispecific antibodies, immunotoxins or antibody-drug conjugates (ADC). (Examiner’s italics) (Claim 1, 6 and 9) 
Cicortas teaches antibodies comprising human constant domains from such as whole antibody heavy chains.
Cicortas teaches the VH and VL CDR sequences for the 3-17I antibody of which the instant claimed EpCAM  antigen binding portion comprises for the VHCDR1-3 and VLCDR1-3 and VH and VL domains. (Claim 1, 6 and 9)
Sequence alignment for Instant SEQ ID NO: 63 and Cicortas SEQ ID NO: 3:

    PNG
    media_image9.png
    625
    762
    media_image9.png
    Greyscale

Sequence alignment for Instant SEQ ID NO: 64 and Cicortas SEQ ID NO: 4:

    PNG
    media_image10.png
    636
    747
    media_image10.png
    Greyscale

The references alone and in combination teaching bispecific antibody formats having an anti-OX40 and an anti-EpCAM binding domains with Fc constant domains present for stabilization was well known in the art and prior to the instant claimed invention to the extent that the ordinary artisan would have sought specific antibody reagents that were improved and shown in the art to have improved function in order to provide the motivation to combine the reference disclosures. That Jung provides the core basic structure for bispecific formats and provides the targets from which to choose in a limited basis in Claims 5 and 7 and that the secondary references advanced in time from Jung have developed antibodies specific to the OX40 and EpCAM antigens that are recognized in bispecific formats but with improved features would have given the ordinary artisan a reasonable assurance of success in achieving the bispecific format of the instant claims.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Conclusion
13.	No claims are allowed.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643